Case 1:16-cv-06848-BMC Document 535 Filed 07/01/20 Page 1 of 3 PageID #: 14423



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
SECURITIES AND EXCHANGE                                   :
COMMISSION,                                               :
                                                          :
                           Plaintiff,                     :
              -v-                                         :
                                                          :
PLATINUM MANAGEMENT (NY) LLC;                             :   No. 16-cv-6848 (BMC)
PLATINUM CREDIT MANAGEMENT, L.P.; :
MARK NORDLICHT;                                           :
DAVID LEVY;                                               :
DANIEL SMALL;                                             :
URI LANDESMAN;                                            :
JOSEPH MANN;                                              :
JOSEPH SANFILIPPO; and                                    :
JEFFREY SHULSE,                                           :
                                                          :
                           Defendants.                    :
----------------------------------------------------------x


          THE RECEIVER’S NOTICE MOTION FOR ENTRY OF AN ORDER (A)
              APPROVING SETTLEMENT AGREEMENTS WITH (1) CNO
          FINANCIAL GROUP, INC. AND RELATED PARTIES, AND (2) SENIOR
          HEALTH INSURANCE COMPANY OF PENNSYLVANIA AND FUZION
               ANALYTICS, INC., AND (B) APPROVING USE OF FUNDS

        PLEASE TAKE NOTICE that upon the accompanying Declaration of Melanie L.

Cyganowski (the “Receiver Decl.”), the accompanying Memorandum of Law, and all prior

proceedings had herein, Melanie L. Cyganowski, as Receiver (the “Receiver”) for Platinum Credit

Management, L.P., Platinum Partners Credit Opportunities Master Fund LP (“PPCO”), Platinum

Partners Credit Opportunities Fund (TE) LLC (“TE Feeder”), Platinum Partners Credit

Opportunities Fund LLC (“US Feeder”), Platinum Partners Credit Opportunities Fund (BL) LLC

(“Blocker”), Platinum Partners Credit Opportunities Fund International Ltd. (“Int’l Feeder”),

Platinum Partners Credit Opportunities Fund International (A) Ltd. (“Int’l (A) Feeder”), Platinum

Liquid Opportunity Management (NY) LLC, Platinum Partners Liquid Opportunity Fund (USA)

L.P., and Platinum Partners Liquid Opportunity Master Fund L.P. (collectively, the “Receivership
                                               1
Case 1:16-cv-06848-BMC Document 535 Filed 07/01/20 Page 2 of 3 PageID #: 14424



Entities”), and, in that capacity, as a representative of each subsidiary, PPCO, will move this Court

(the “Motion”) before the Honorable Brian M. Cogan, United States District Judge for the United

States District Court for the Eastern District of New York (the “District Court”), located at the

United States District Court for the Eastern District of New York, 225 Cadman Plaza East,

Brooklyn, New York 11201, for entry of an Order:

          approving a settlement agreement (the “CNO Settlement Agreement”), a copy of which

           is attached as Exhibit A to the Declaration of Melanie L. Cyganowski, as Receiver (the

           “Receiver Decl.”), dated as of July 1, 2020, between (1) the Receiver, as receiver for

           the Receivership Entities, and the PPCO Receivership Entities, on one hand, and (2)

           CNO Financial Group, Inc., Bankers Conseco Life Insurance Company, Washington

           National Insurance Company, 40|86 Advisors, Inc., and BRe WNIC 2013 LTC Primary,

           BRe WNIC 2013 LTC Sub, BRe BCLIC Primary and BRe BCLIC Sub, as represented

           by Wilmington Trust, in its capacity as their former custodian, on the other hand;

          approving a settlement agreement (the “SHIP Settlement Agreement,” together with

           the CNO Settlement Agreement, collectively, the “Settlement Agreements”), a copy of

           which is attached to the Receiver Decl. as Exhibit B, dated as of July 1, 2020, between

           (1) the Receiver, on behalf of the Receivership Entities and PPCO’s subsidiaries, on

           one hand, and (2) Senior Health Insurance Company of Pennsylvania (“SHIP”) and

           Fuzion Analytics, Inc., on the other hand;

          authorizing the Receiver to pay $14 million payable to SHIP in accordance with the

           terms of the SHIP Settlement Agreement (the “Settlement Amount”);

          authorizing the Receiver to use up to approximately $1.8 million (approximately 11.8%

           of the Settlement Amount) of funds from PPCO’s subsidiaries ALS Capital Ventures,

           LLC (“ALS”) and/or ALS Life Holdings LLC, including funds in ALS’ operating

                                                 2
Case 1:16-cv-06848-BMC Document 535 Filed 07/01/20 Page 3 of 3 PageID #: 14425



             account, to fund the Settlement Amount, and to use funds of PPCO to fund the

             remainder of the Settlement Amount; and

       granting such other and further relief as the Court deems just.

       PLEASE TAKE FURTHER NOTICE that any opposition to the Motion must be (i)

made in writing; (ii) if by a party, electronically filed with the District Court; or (iii) if by a

non-party,     electronically   mailed    to     the    Receiver     at   her    email    address,

platinumreceiver@otterbourg.com and to her counsel at eweinick@otterbourg.com, so as to be

actually received no later than July 17, 2020.

       PLEASE TAKE FURTHER NOTICE that, in the absence of any timely filed or served

written opposition, the District Court may grant the relief requested in the Motion without further

hearing or notice.

Dated: July 1, 2020

                                               OTTERBOURG P.C.


                                               By:     /s/ Adam C. Silverstein
                                                       Adam C. Silverstein
                                                       Erik B. Weinick
                                                       Andrew S. Halpern
                                                       230 Park Avenue
                                                       New York, New York 10169
                                                       (212) 661-9100
                                                       asilverstein@otterbourg.com
                                                       eweinick@otterbourg.com
                                                       ahalpern@otterbourg.com
                                                       Attorneys for Melanie L. Cyganowski, as
                                                       Receiver




                                                 3
